JAMES A. ALLEN AND JAMES N. LINTON, EXECUTORS, ESTATE OF JAMES ROSS, PETITIONERS, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Allen v. CommissionerDocket No. 8690.United States Board of Tax Appeals8 B.T.A. 693; 1927 BTA LEXIS 2811; October 10, 1927, Promulgated *2811 Henry J. Linton, Esq., for the petitioners.  Robert E. Copes, Esq., for the respondent.  LITTLETON*693  LITTLETON: The Commissioner determined a deficiency in estate tax of $2,199.67.  The executors claim that the Commissioner erred *694  in that he failed to allow as deductions from the gross estate certain items of claims against the estate and administration expenses.  FINDINGS OF FACT.  James A. Allen and James N. Linton are residents of Columbus, Ohio, and are the duly qualified and acting executors of the estate of James Ross, who died November 30, 1923.  The value of the gross estate of the decedent at the time of his death was $479,592.31.  The allowable deductions from the gross estate under the statute are as follows: Funeral expenses$1,213.73Administration expenses25,807.70Debts and claims against the estate35,169.66Unpaid mortgages49,000.00Support of dependents10,000.00Specific exemption50,000.00Total171,191.09leaving a net estate subject to tax of $308,451.22.  In his determination of the net estate the Commissioner refused to allow $6,000 paid as attorneys' fees and $3,168.20 representing*2812  various items of administration expenses paid.  The Commissioner also declined to allow $2,819.01 of the total debts, and claims against the estate of $35,169.66.  The Commissioner also refused to allow the deduction of $10,000 for support of dependents which was approved by the court and paid by the estate.  The net estate returned by the executors was $290,506.51.  Judgment will be entered on 15 days' notice, under Rule 50.Considered by SMITH and LOVE.